 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. An initial

18   status/scheduling conference pursuant to Federal Rule of Civil Procedure 26 is set for hearing

19   before the undersigned in Sacramento, California, on July 12, 2019, at 10:00 a.m. The parties

20   shall file scheduling conference statements consistent with the court’s July 12, 2018, order no

21   later than seven days prior to the hearing.

22                  IT IS SO ORDERED.

23

24   Dated: June 17, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
